DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action in response to RCE and amendment dated 8/27/21. Claims 7, 8, 10-12, 14, and 16 are pending in this application. Claims 7, 11, 12, and 16 are independent. Claims 8, 10 and 14 depend, directly or indirectly, from independent claim 7.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/31 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/ 27/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 7-8,10-12,14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art of record does not discloseor directly or indirectly following limitations:
As recited by claim 7;
a receiver that receives downlink control information including a transmission power control (TPC) command; a transmitter that transmits an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command, accumulated independently of a length of a transmission duration of the uplink signal; and a processor that resets the accumulated value if a weight coefficient for pathloss  is provided by higher layer signaling-

a transmitter that transmits downlink control information including a transmission power control (TPC) command; and a receiver that receives an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command accumulated independently of a transmission duration of the uplink signal, 39581002Application No. 16/612,562Docket No.: 17786-757001 wherein the accumulated value is reset if a weight coefficient for pathloss  is provided by higher layer signaling,
As recited by claim 12;
receiving downlink control information including a transmission power control (TPC) command; transmitting an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command accumulated independently of a transmission duration of the uplink signal; and resetting the accumulated value if a weight coefficient for pathloss  is provided by higher layer signaling;
As recited by claim 16;
a radio base station comprising: a first transmitter that transmits downlink control information including a transmission power control (TPC) command; and a first receiver that receives an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command accumulated independently of a transmission duration of the uplink signal; and a terminal comprising: a second receiver that receives the downlink control information including the TPC command; 39581003Application No. 16/612,562Docket No.: 17786-757001 a second transmitter that transmits the uplink signal using a transmission power that is controlled based on the accumulated value of the TPC command, accumulated independently of a length of a transmission duration of the uplink signal; and a processor that resets the accumulated value if a weight coefficient for pathloss is provided by higher layer signaling-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al (US 20130194942) discloses Method and arrangement in a first base station for calculating a first location parameter a of a user equipment in order to improve beamforming accuracy.  The first base station and the user equipment are comprised in a Coordinated Multiple Point "CoMP" communication system together with a second base station.  The method comprises measuring a signal received from the user equipment, estimating a first parameter value .alpha.' based on the measured signal, obtaining a second parameter value .alpha.'', based on an estimated second location parameter .beta.  of the user equipment, estimated at the second base station and calculating the first location parameter .alpha., based on the first estimated parameter value .alpha.' and the obtained second parameter value .alpha.''.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, george eng, can be reached at telephone number 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647